Heydenfeldt, J., delivered the opinion of the Court.
Bryan, J., concurred.
The plaintiff knew as well as the defendant the condition of that which he purchased. It does not appear that he was in any wise disturbed in his rights by the seizure on attachment. We cannot upon this record decide what the plaintiff obtained by his purchase; but if it should avail him nothing, he has no right of legal complaint against Heatly, who was an innocent agent, and had already parted with the money of his principal, which he obtained by virtue of the sale to Thomas.
Judgment affirmed.